Citation Nr: 0914622	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-10 485	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active military service from July 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 RO rating decision, in 
which the RO granted service connection and assigned an 
initial 30 percent rating for PTSD, effective March 18, 2003.  
The veteran filed a notice of disagreement (NOD) with the 
assigned rating in December 2003.  The RO issued a statement 
of the case (SOC) in March 2004, and the Veteran filed a 
substantive appeal later in that same month.  

In June 2005, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

In October 2005, the Board remanded this claim to the RO (via 
the Appeals Management Center (AMC) in Washington, DC).  In a 
January 2009 rating decision, the RO granted the Veteran a 
higher initial rating of 50 percent for PTSD, effective March 
18, 2003.  


FINDING OF FACT

On April 2, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted written notification to the 
Board, in which he requested withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).  
The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


